DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 23 June 2021 in response to the Office Action of 26 March 2021 are acknowledged and have been entered. Claims 1, 38 and 63 are amended. Claims 1, 12, 13, 15, 19, 21, 26, 28-29, 30, 32, 35, 37, 38, 42-43, 45, 48, 55-56, 63, and 122 are pending and being examined on the merit. 
Applicant's election without traverse of SEO ID N0: 14 as a specific polypeptide sequence for the first IGF-1-encoding DNA construct and SEO ID NO: 10 as a specific polynucleotide sequence for the first and second IGF-1 encoding DNA construct of Species Group A; SEO ID NO: 13 as a specific polynucleotide sequence for the first HGF-encoding DNA construct of Species Group B; and pCK-IGF-1X1O of Species Group C in the reply filed on 17 July 2020 is acknowledged. The restriction requirement of Species Group A set forth on 26 May 2020 has been withdrawn.
Any rejection or objection not reiterated herein has been overcome by amendment.

Information Disclosure Statement
The Information Disclosure Statement filed 15 November 2021 has been accepted.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 21, 26, 28, 29, 55-56, 38, 48, 63, and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0296142 Al) in view of Rauskolb (Rauskolb et al. 2017 Neurobiology of Disease 91: 103-113), Rosenthal (US 2007/0135340 A1), Scheule (US 20100216709, published 8/26/2010) and Angel (US 10124042, filed 8/16/2017).  This is a new rejection.
Regarding claim 1, 21, 38 and 63, Kim teaches a method for the prevention or treatment of diabetic neuropathy, the method including administering to a mammal a pharmaceutical composition containing, as active ingredients, different types of isoforms of hepatocyte growth factor (HGF) or at least one polynucleotide encoding the isoforms [0014]; and the pharmaceutical composition may comprise a pharmaceutically acceptable carrier [0078]. Kim teaches that a suitable dosage amount of the pharmaceutical composition of the may vary depending on pharmaceutical formulation methods, administration methods, the patient's age, body weight, sex, pathogenic state, diet, administration time, administration route, an excretion rate and sensitivity for a used pharmaceutical composition, and physicians of ordinary skill in the art can determine an effective amount of the pharmaceutical composition for desired treatment [0082].  Kim also teaches the ability to expression of two gene where the genes were in the same polynucleotide construct [0031].
Regarding claim 26, Kim teaches that pain is one of the common symptoms of diabetic neuropathy [0045] and that the safety of the isoforms of HGF and the pain reduction effects of the isoforms were confirmed through clinical trials in which the patients with diabetic neuropathy were injected with a polynucleotide expressing the isoforms flHGF and dHGF [0049]. Therefore, the composition of the present invention is useful to the prevention and the treatment of diabetic neuropathy [0049]. Furthermore, Kim teaches wherein the two human HGF isoforms are flHGF of SEQ ID NO: 11 and dHGF of SEQ ID NO: 12 [claim 27; see SEQ ID NO: 1 and 2; confirmed by sequence alignment].
Regarding claims Regarding claims 28-29 and 55-56, Kim teaches SEQ ID NO: 13 [col. 34-36] which aligns with 100% identity to the instant application’s SEQ ID NO: 13.  Sequence 
Regarding claim 48, SEQ ID NO: 10 is addressed above as applied to claim 12. Sequence alignment of pCK-IGF-1X10 reveals that it comprises IGF-1-encoding DNA construct comprising a polynucleotide of SEQ ID NO: 10. Kim teaches that the polynucleotide of the present invention is naked DNA or contained in a gene carrier [0053]. Examples of the gene carrier include plasmid, vector, and viral vector [0053].   Kim teaches that the gene carrier for the polynucleotide includes pCK, pCP, pVAX1 and pCY vectors; more preferably pCK vector [0059] which is a vector capable of expressing isoforms of HGF [0110].
Regarding claim 122, Kim teaches that the composition of the present invention may be applied in vivo through various delivery methods conventionally known in the field of gene therapy where it is naked DNA or contained in a gene carrier such as a plasmid [0052-0053].  
Kim does not teach administering a first IGF-1-encoding DNA construct capable of expressing both Class I IGF-1Ea protein comprising a polypeptide of SEO ID NO: 14 and Class I IGF-1Ec protein comprising a polypeptide of SEO ID NO: 16.
Rauskolb teaches that IGF-1 could be considered as a potential therapeutic agent for diabetic polyneuropathy, since transgenic mice deficient in IGF-1 develop diabetic polyneuropathy like symptoms, and recombinant IGF-1 was able to restore sensory and motor nerve conduction velocities in these mice (pg. 105, col.2).  
Rosenthal teaches novel polypeptide constructs based on peptides derived from Insulin-like Growth Factor I (IGF-I) [0001] and their use and treatment of conditions caused by neuromuscular and neurodegenerative disorders [0063 and 0064].  Rosenthal teaches the human Class 1/IGF-1/Ea peptide is cleaved between the class 1 signal molecule and the IGF-
Scheule teaches using IGF-1Ec gene therapy for treating diabetic neuropathy [abstract].  Schedule teaches SEQ ID NO: 3 which contains 139 amino acids that are 100% identical to amino acids 20-158 to the current application’s SEQ ID NO: 16 [0092].  Scheule teaches administering IGF-1Ec as plasmid DNA [0046].
Angel teaches SEQ ID NO: 105, defined as insulin-like growth factor I isoform 1 preproprotein, which is 100% identical to SEQ ID NO: 16 [column 53].  Angel also teaches delivering nucleic acids therapeutically, including IGF-1, to patients for the treatment of neuropathy [col. 4, lines 46-67].  Angel further teaches the nucleic acid can be a plasmid [col. 46, lines 3-8].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and pharmaceutical composition of Kim to additionally include both a construct expressing both Class I IGF-1Ea protein comprising a polypeptide of SEO ID NO: 14 and Class I IGF-1Ec protein comprising a polypeptide of SEO ID NO: 16.  One of ordinary skill would be motivate to make the modification giving the combined teachings of Rosenthal, Scheule, and Angel who teaches delivering IGF-1 isoforms for the treatment of neuropathy.   One of ordinary skill would also be motivated to combine the IGF-1 .
	
Claims 12, 13, 15, 19, 30, 35, 37, 42-43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Rauskolb, Rosenthal, Scheule and Angel as applied to claims 1, 21, 26, 28, 29, 55-56, 38, 63, and 122 and further in view of Ekshyyan (Ekshyyan et al. 2004 Current Neurovascular Research, 1, 355-371) and Johnson (US 2006/0058239 A1).  This is a new rejection.
It is noted that applicants elected SEQ ID NO: 10 for the polynucleotide sequence for the first and second IGF-1 encoding DNA construct and SEQ ID NO: 10 contains both SEQ ID NO: 15 and SEQ ID NO: 17.  Therefore examination on these claims will be on the elected species of SEQ ID NO: 10.  Sequence alignment demonstrates that SEQ ID NO: 10 is SEQ ID NO: 1 (exons 1, 3, and 4), SEQ ID NO: 7 (a fragment of SEQ ID NO: 2), SEQ ID NO: 3 (exons 5 and 6-1), SEQ ID NO: 8 (a fragment of SEQ ID NO: 4) and SEQ ID NO: 5 (exon 6-2) [see instant specification 0017].
Regarding claims 12, 13, 15, 19, 42-43 and 45, the teachings of Kim, Rauskolb, Rosenthal, Scheule, and Angel are discussed above as applied to claims 1, 21, 26, 28, 29, 55-56, 38, 63, and 122  are similarly applied to claims 12, 13, 15, 19, 42-43 and 45. 
Kim, Rauskolb, Rosenthal, Scheule, and Angel do not teach wherein the first IGF-1-encoding DNA construct comprises a polynucleotide of SEQ ID NO: 10.  
Rosenthal teaches novel polypeptide constructs based on peptides derived from Insulin-like Growth Factor I (IGF-I) [0001]. The Insulin-like growth factor-I (IGF-1) gene gives rise to several isoforms of unprocessed (precursor) IGF-1 which differ by the length of the amino terminal leader (signal) peptide and structure of the carboxy terminal end (E-domain) [0004].  Rosenthal teaches that the IGF-1 gene gives rise to a heterogeneous pool of mRNA transcripts; such heterogeneity of the mRNAs results from several events (or combination of these events): use of alternative transcription start sites located in leader exons (exon 1 and exon 2), alternative post-transcriptional exon splicing, and use of different polyadenylation sites [0005]. These multiple IGF-1 mRNAs transcripts encode different isoforms of precursor IGF-1 peptide, which undergo posttranslational cleavage to release the biologically active mature (70 amino acid long) IGF-1 [0005].  Additionally, alternative splicing of exons at the 3'-end of mRNA precursor introduces further complexity in the variety of IGF-1 transcripts and IGF-1 isoforms translated from these transcripts [0005].  Rosenthal also teaches that the human and murine isoforms that are translated from parts of exons 4 and 6 of their respective IGF-1 genes are termed IGF-1Ea [0012]; and that peptides of the invention, such as IGF-1Ea [0072, claim 1], can be used in the prevention and treatment of muscular atrophy, which may be caused by neurodegenerative disorders [0063 and 0064]. 
Ekshyyan teaches that diabetic neuropathy is a neurodegenerative disorders (abstract).
Johnson teaches a method of treating a neurological disorder, such as diabetic neuropathy, comprising administering to a subject in need thereof a composition comprising an effective amount of an MGF (mechano-growth factor) Insulin-like Growth Factor I (IGF-I) isoform comprising amino acid sequences encoded by nucleic acid sequences of IGF-I exons 4, 5 and 6 in the reading frame of MGF (claims 1 and 30).  Johnson also teaches that exons 1 and 2 are alternative leader exons with distinct transcription start sites which are differentially spliced to common exon 3, and exons 3 and 4 code for the mature IGF-I peptide [0005].  Thereby all mature IGF-I peptide must contain exons 3 and 4.     
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the combined method of Kim as discussed above in claim 1 with SEQ ID NO: 10.  Rosenthal teachings of the use alternative post-transcriptional exon splicing to generate a pool of IGF-1 mRNA transcripts would have motivated a skilled artisan to use alternative splicing to generate a specific IGF-1 isoform of interest.  Additionally, Rosenthal’s teaching of peptides, including IGF-1Ea (exons 4 and 6), for use in the prevention and treatment of neurodegenerative disorders, i.e. diabetic neuropathy; and Johnson’s teachings of the use of MGF IGF-1 isoform (exons 4, 5, and 6) for the treatment of neurological disorders, i.e. diabetic neuropathy, would have motivated a skilled artisan to use alternative post-transcriptional exon splicing to generate SEQ ID NO:10 which is a blend of the IGF-1Ea and  MGF IGF-1 isoforms.  This modification of the combined method of Kim would mount as a simple substitution of SEQ ID NO: 10 for the IGF-1 of Rauskolb.  
Regarding claim 30, the teachings of Kim, Rauskolb, Rosenthal, Scheule, and Angel are discussed above as applied to claims 1, 21, 26, 28, 29, 55-56, 38, 63, and 122 are similarly applied to claims 30.  Kim teaches the pharmaceutical composition of this invention may be administered parenterally; and for non-oral administration, intravenous injection, intraperitoneal 
Regarding claims 32 and 35, the teachings of Kim, Rauskolb, Rosenthal, Scheule, and Angel are discussed above as applied to claims 1, 21, 26, 28, 29, 55-56, 38, 63, and 122 are similarly applied to are similarly applied to claims 32, 35, and 37. Kim teaches administration of a pharmaceutical composition two weeks apart [0172].  Kim additionally teaches that, in most patients, HGF can be detected up to 30 days after initial treatment [0817; Table 2] after the amount of pCK-HGF-X7 in blood of the subject were measured before and after the administration of the trial drug of Day 0, and before and after the administration of the trial drug of Day 14, on Day 21, on Day 30, on Day 60, and on Day 90 [0178].  Johnson additionally teaches that when an MGF of the invention is combined with another neurologically active 

Response to Arguments
Applicants assert that none of the references cited teach or suggest the use of a DNA construct capable of expressing both Class I IGF-1Ea protein comprising a polypeptide of SEO ID NO: 14 and Class I IGF-1Ec protein comprising a polypeptide of SEO ID NO: 16 for the treatment of neuropathy and that the expression of these constructs along with human HGF isoform gives rise to unexpected results.  Applicant’s arguments have been considered and found not persuasive in view of the rejections set forth above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the combination of the teachings of Kim, Rauskolb, Rosenthal, 
Applicants assert that a person of ordinary skill in the art reading the references would not have found it obvious or motivated to use Class I IGF-1Ea protein together with Class I IGF-1Ec protein for treatment of neuropathy.  Applicant’s arguments have been considered and found unpersuasive as Rosenthal teaches the administration of combination of compositions [0112]. Additionally, Kim teaches the use of multiple isoforms of HGF for the treatment of diabetic neuropathy as discussed above.  Therefore one of ordinary skill would be motivated to apply these teaching to IFG-1 in the use of both isoforms of the IGF-1 proteins for the treatment of neuropathy.
Applicants assert that Rosenthal fails to teach that Class IGF-1Ea would be effective in treating diabetic neuropathy and that it wouldn’t be obvious to use IGF-1Ea in treating neuropathy.  Applicant’s arguments have been considered and found unpersuasive as Rosenthal teaches the use of IGF-1 isoforms, which includes IGF-1Ea, for the treatment of neuromuscular disorders.  This includes diabetic neuropathy.
  Applicants assert there would be no obvious reason that a DNA construct expressing both Class I IGF-1Ea and Class I IGF-1Ec would be effective in treating neuropathy.  Applicant’s arguments have been considered and found unpersuasive as Kim teaches the use of multiple 


Conclusion
No claims are allowed.

pTx-IGF-1X10 requires SEQ ID NO: 39 and SEQ ID NO: 39 was found to be free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NANCY J LEITH/Primary Examiner, Art Unit 1636